IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL J. ATKINSON,                   §
                                       §   No. 626, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware
STATE OF DELAWARE,                     §
                                       §   Cr. ID 1407018228
      Plaintiff Below-                 §
      Appellee.                        §

                          Submitted: August 11, 2016
                           Decided: October 17, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 17th day of October 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears

to the Court that:

      (1)    The appellant, Michael Atkinson, filed this appeal from the

Superior Court’s denial of his first motion for postconviction relief. The

State has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Atkinson’s opening brief that his appeal is without

merit. We agree and affirm the Superior Court’s judgment.

      (2)    The record reflects that Atkinson pled guilty on March 25, 2015

to Assault in the First Degree and Possession of a Deadly Weapon During
the Commission of a Felony. The charges carried a combined sentencing

range of four years minimum mandatory to fifty years maximum.              In

exchange for his guilty plea, the State agreed to cap its sentence

recommendation to eight years at Level V incarceration. On June 24, 2015,

the Superior Court sentenced Atkinson to thirty-one years at Level V

imprisonment, to be suspended after serving four years in prison for

decreasing levels of supervision. Atkinson did not file a direct appeal.

      (3)    Instead, on July 25, 2015, Atkinson filed a motion for

postconviction relief. He asserted that his trial counsel was ineffective for

failing to zealously represent him and for coercing him into pleading guilty

by falsely telling him that his family wanted him to accept the plea

agreement. The Superior Court summarily dismissed Atkinson’s petition on

October 23, 2015. This appeal followed.

      (4)    In his opening brief on appeal, Atkinson argues that his trial

counsel was ineffective and that the Superior Court should have appointed a

different lawyer to represent him.

      (5)    To support a claim of ineffective assistance of counsel

following the entry of a guilty plea, a defendant must demonstrate that: (a)

counsel’s conduct fell below an objective standard of reasonableness; and

(b) there is a reasonable probability that, but for counsel’s errors, the


                                      2
defendant would not have pled guilty but would have insisted on going to

trial.1 A defendant must make concrete allegations of cause and actual

prejudice to substantiate a claim of ineffective assistance of counsel.2

Atkinson essentially argues in this case that his counsel was ineffective for

coercing him into entering a plea and for failing to adequately investigate his

case.

        (6)    The record in this case belies Atkinson’s claims. Atkinson

stated under oath at his plea colloquy that he was satisfied with his counsel’s

representation. He indicated that he fully understood the charges against

him and the consequences of pleading guilty. He stated that he was pleading

guilty because he was satisfied that the State had sufficient evidence to

prove him guilty of the charged offenses. He also stated, among other

things, that no one had threatened him or coerced him into pleading guilty.

In the absence of clear and convincing evidence to the contrary, Atkinson is

bound by these statements.3 We thus reject Atkinson’s claims that his guilty

plea was involuntary due to his counsel’s coercion and/or ineffective

assistance.




1
  Hill v. Lockhart, 474 U.S. 52, 58 (1985).
2
  Younger v. State, 580 A.2d 552, 556 (Del. 1980).
3
  Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
                                            3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:



                                 /s/ Karen L. Valihura
                                        Justice




                                4